PER CURIAM.
Frederick Leon Williams filed a motion for mitigation and reduction of sentence which the trial court treated as a motion to allow for jail time credit. Although Williams has improperly calculated his jail time, it appears that he is entitled to some relief.
From the record before us it appears that Williams was arrested on September 26, 1991. At sentencing on July 14, 1992, Williams was awarded 193 days jail time credit. The trial court relied upon the State Credit Time Log which was supplied by the Hillsborough County Sheriffs Department to determine the credit due to Williams.
In his motion, Williams asserts that he is entitled to 315 days credit. Although Williams’ calculation is erroneous, it appears that he is correct in his assertion that he is entitled to additional jail time credit. The total elapsed time between September 26, 1991 and July 14, 1992 is 293 days.
We affirm the judgment entered in this matter, but remand for the trial court to correct the sentence to indicate that Williams is entitled to 293 days jail time credit or to demonstrate that Williams was not in custody for the entire period of September 26, 1991 to July 14, 1992.
CAMPBELL, A.C.J., and SCHOONOVER and HALL, JJ., concur.